Citation Nr: 1439718	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  09-04 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.  

2.  Entitlement to service connection for ischemic heart disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.  

The current matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2008 and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In January 2011, the Board remanded the issues of entitlement to service connection for pes planus and for residuals of a right hand injury to the Agency of Original Jurisdiction (AOJ).  The pes planus issue is properly back before the Board.  The right hand issue was remanded for the AOJ to issue a statement of the case (SOC).  The AOJ did so in September 2012.  As the Veteran did not perfect his appeal following the issuance of the SOC, the AOJ closed the case, and it is not currently before the Board.  See 38 U.S.C.A. § 7105(d) (West 2002).  

The claim for service connection for ischemic heart disease is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's current bilateral pes planus had onset during his active service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral pes planus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013).  In the instant document, the Board makes no decision unfavorable to the Veteran.  Therefore, any failure on the part of VA to meet its duty to notify or assist the Veteran with regard to his claim of entitlement to service connection for bilateral pes planus is harmless error and need not be further discussed.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  

A September 2008 VA X-ray report documents that the Veteran has bilateral pes planus.  The present disability element of service connection for bilateral pes planus is therefore met.  

Service treatment records document that in April 1969 the Veteran sought treatment for his feet.  The note states "Callos & cramps on both feet."  The medical professional stated that he supported allowing the Veteran to work on a job not running or standing for long periods.  There is an additional comment but it is not legible.  There is no report of medical examination or history at separation from active service.  

In February 2008, VA received the Veteran's claim for service connection for pes planus.  He reported that he had a lot of foot problems during service, had surgical treatment in 2001, and still had problems with his feet.  An October 2008 VA orthopedic surgery consult note documents the Veteran's report that he had pain of his right toes for close to 40 years, that he had "the rot" during service and that he had to wear boots for several years during service.  

In his February 2009 VA Form 9, the Veteran reported that he had problems with both feet during his military service.  He added that he also served in the National Guard for 13 years and continued to wear boots that he felt caused his foot problems.  He reported that he did not get treated over the years but that his condition had continued to deteriorate as he aged.  

Pursuant to the Board's January 2011 Remand, VA provided an examination of the Veteran's feet in February 2011.  The examiner diagnosed bilateral pes planus with claw toes second through fifth on the right.  The examiner opined:  

This is less likely as not associated with his active duty.  Most likely associated with his National Guard of 15 years wearing of Army boots.  There was no record per C. file indicating flat feet or hammertoes.  Evidence of flat feet occurring after separation of active duty per record.  

The Board finds the examiner's opinion to be of minimal probative value because his rationale is inadequate.  The examiner attributed the Veteran's pes planus to wearing boots in the National Guard but does not explain why wearing boots during active service did not cause the pes planus while wearing boots in the National Guard did cause the pes planus.  What is adequate in the opinion is the examiner's explanation that wearing boots caused the Veteran's pes planus

The Veteran's own statements that he had foot problems in service are corroborated by the April 1969 service treatment record.  In his March 2011 notice of disagreement he reported that he continued to have such problems since service and continued to wear boots while in the National Guard.  Although the Veteran reported that he believes his National Guard service caused his foot problems, it is clear from the statement, when read as a whole, that his foot problems went back to his active duty.  A more accurate characterization of that statement is that he alleged that his National Guard service worsened already existing pes planus.  

The Board has weighed the examiner's opinion as to when the wearing of boots caused the Veteran's pes planus against his report of symptoms (attributed to pes planus) present since his active duty, and the April 1969 report of callouses and cramps of his feet.  The Board finds that the evidence with regard to the nexus element and the in-service element is in equipoise.  As required by law, the Board resolves such reasonable doubt in the Veteran's favor.  Service connection for bilateral pes planus must therefore be granted.  


ORDER

Service connection for bilateral pes planus is granted.  


REMAND

A remand is necessary so that VA can provide the Veteran with an adequate examination as to his ischemic heart disease claim.  The Veteran's DD 214 documents that he served in the Republic of Vietnam during the appropriate time period for ischemic heart disease to be presumptively service connected.  See 38 U.S.C.A. § 1116(West 2002 & Supp. 2013); 38 C.F.R. § 3.307(a)(6), 3.309(e) (2013).  There is insufficient evidence for the Board to determine whether the Veteran has ischemic heart disease.  

The examination and opinions provided in February 2011 and November 2012 are inadequate.  In the February 2011 examination report, the examiner stated that the diagnosis of coronary artery disease is per the Veteran and his cardiologist and that the Veteran's cardiologist's diagnosis was related to him by the Veteran.  The examiner also stated "[t]here have not been any diagnostic test or other cardiac events to determine [coronary artery disease]."  The examiner provided statistics that an individual who has peripheral artery disease, such as the Veteran, has a six to seven times greater risk for coronary artery disease than does a person who does not have peripheral artery disease.  An August 2009 operation report signed by Dr. K.A. documents that the Veteran has peripheral vascular disease.  

In the November 2012 examination report, the same examiner indicated that the Veteran did not have ischemic heart disease.  She indicated that he had undergone a diagnostic exercise test but did not provide data from the test.  She indicated that the diagnostic exercise test, described as an EKG, occurred in August 2009, but then explained that the test was annotated only that he had not had an ischemic event.  She also reported that the Veteran informed her that he had a nuclear medicine stress test prior to his aortic aneurysm repair (which occurred in August 2009) and that he was cleared for surgery, which the examiner stated would indicate that he did not have ischemic heart disease.   

The examiner's statements appear to only answer the question of whether there was a clear diagnosis of ischemic heart disease prior to the examination and whether tests had been conducted prior to that examination that would reveal ischemic heart disease, including a past ischemic event.  She did not have the results of the nuclear medicine stress test but rather interpreted the fact that he underwent surgical repair of the aneurysm as evidence that he did not have ischemic heart disease.  This the Board finds to be an insufficient rationale for a finding that the Veteran does not have ischemic heart disease because it appears to not take into consideration all risk factors; i.e., the risk of not repairing the aortic aneurysm.  

Given the statistical information provided by the examiner and the Veteran's report of his cardiologist's diagnosis, another examination and opinion must be provided.  If the examiner cannot provide results of tests to determine if the Veteran does have ischemic heart disease, or otherwise rely on a diagnosis that he has ischemic heart disease, then VA must conduct either a stress echocardiogram or a nuclear cardiac scan to determine whether he has ischemic heart disease.  

The AOJ must send a letter to the Veteran asking that he submit records of treatment by his cardiologist and any evidence of a diagnosis of ischemic heart disease. The letter must inform him that VA is in receipt of evidence that he has peripheral artery disease but not evidence of ischemic heart disease.  

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a VCAA notice letter pertaining to the issue of entitlement to service connection for ischemic heart disease.  This correspondence should include a request that the Veteran provide records of treatment documenting any diagnosis of ischemic heart disease.  Inform him that VA already has records of treatment documenting peripheral artery disease, but not documenting ischemic heart disease.  Provide a VA Form 21-4142 and inform him that VA will assist him in obtaining any such records he requests such assistance.  

2.  After allowing a reasonable time for response to the letter indicated above and after completing any development indicated by such response, ensure that the Veteran is scheduled for a VA examination to determine if he has ischemic heart disease.  The examination should be conducted by an examiner who has not previously examined him.  The claims file must be provided to the examiner and the examiner must annotate the examination report as to whether he or she reviewed the claims file.  If there is not sufficient evidence to determine that the Veteran has ischemic heart disease and there is not a result of a stress echocardiogram, a nuclear cardiac scan, or an angiogram from cardiac catheterization, that shows that he does not have ischemic heart disease, then VA must conduct a stress echocardiogram or nuclear cardiac scan.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has ischemic heart disease.  A complete rationale must be provided for any opinion rendered.  A rationale that depends on the absence of prior testing, the absence of prior diagnosis of ischemic heart disease, or the absence of a prior ischemic event will not be adequate.  

3.  After ensuring that the above development is adequately completed, readjudicate the issue of entitlement to service connection for ischemic heart disease.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the issue to the Board, if in order.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2013).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


